           Case 1:20-cv-11077-GHW Document 11 Filed 08/28/21 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 8/28/2021
----------------------------------------------------------------- X
                                                                  :
JOSE QUEZADA,                                                     :
                                                                  :
                                                  Plaintiff,      :        1:20-cv-11077-GHW
                                                                  :
                              -v -                                :             ORDER
                                                                  :
ROYAL HAWAIIAN MACADAMIA NUT, INC., :
                                                                  :
                                               Defendant.         :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On March 23, 2021, the Court granted Plaintiff’s request to adjourn the initial pre-trial

conference sine die. Dkt. No. 9. In his request, Plaintiff stated that he was “in the process of

obtaining a Certificate of Default from the Clerk of the Court and will promptly be moving the

Court for a Default Judgment.” Dkt. No. 8. Plaintiff has not taken any action in this case since

then. Plaintiff is directed to submit a status letter to the Court no later than September 3, 2021.

Plaintiff is directed to serve this order on Defendant and to retain proof of service.

SO ORDERED.

Dated: August 28, 2021
       New York, New York                                         __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
